Same decision and like cause of action as in companion case of Miller v. National Bread Company (ante, p. 88), decided herewith. The decision in the Miller case reads: “ Judgment reversed on the law and new trial granted, with costs to the appellant to abide the event. Per Curiam Opinion. All concur, except Thompson, J., who dissents and votes for affirmance. (The judgment dismissed the complaint in an action for damages caused by eating bread containing foreign matter.) ” Present — Taylor, Edgcomb, Thompson, Crosby and Lewis, JJ.